Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00106-CV

          Barry BROOKS, Heston C. King, Stefen Douglas Brooks, Johanna Barton,
                           and Jesse Rodriguez Benavides,
                                     Appellants

                                             v.

                          EXCELLENCE MORTGAGE, LTD.,
                                   Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-01173
                         Honorable Peter A. Sakai, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. Costs of this appeal are taxed against Appellants Barry Brooks, Heston C. King,
Stefen Douglas Brooks, Johanna Barton, and Jesse Rodriguez Benavides.

       SIGNED May 30, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice